Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final, first office action on the merits. 
Claims 18-35 are presented for examination. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 18-35 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 
Independent Claims 18-20, and 29 the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: a cart operation method the worker, by seeing the light/luminous indication, uses and operates a proper cart. Further, claims 31-33 recites, “method for a cart operation system; the worker in order to use a proper cart; forms a cart operation plan; the worker, by seeing the luminous indication, uses and operate a proper cart, and display an indication corresponding to the worker to let the worker find the cart to be used by the worker. 

.  

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 18-20, 29, and 31-33 are directed to non-statutory subject matter because the  If the claim covers managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), then it falls within the “method or organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea.  

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “processing machines”, “display device”, “processing programs”, “production management device”, “control signal”, and “light emitting parts”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality 

As a result, examiner asserts that claims 21-28, 30, and 34-35 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 18-20, 29, and 31-33 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 18-20, 29, and 31-33 includes various elements that are not directed to the abstract idea. These elements include “system”, “processing machines”, “display device”, “processing programs”, “production management device”, “control signal”, and “light emitting parts”. Examiner asserts that “system”, “processing machines”, “display device”, “processing programs”, “production management device”, “control signal”, and “light emitting parts” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. The additional elements of a “machine learning”. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶[0032] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 21-28, 30, and 32-33 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 18-20, 29, and 31-33.

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 18, 20-23, 27-28, 31-33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoki JP 2006-221385 (hereinafter Shoki).

Regarding Claim 18: 
(new) A cart operation system for operating a plurality of carts that carry materials, parts, and products to process in a processing factory installed with a plurality of processing machines, comprising; (Shoki [0013], “ system that supports transportation of parts manufactured by a plurality of steps between the steps”. Also, see Shoki [0001] & [0007]-[0008]) … the transport terminals that transport the parts, and loading/unloading information.)
a cart operation display device arranged on each of the carts to display a cart operation indication for a worker, and (Shoki [0024], “the process terminal unit 2 that is in each process and manages the overall distribution of this process. Transport terminal unit 3 ([0033], “transport terminals 3A (where the transport terminal unit 3 is installed) to manage the production of the factory such as order information, product/parts information, production schedule, process schedule, etc. of the factory, and a warehouse to store products, parts, materials”.) 

    PNG
    media_image1.png
    474
    803
    media_image1.png
    Greyscale

a production management device for generating a cart control signal for the worker in order to use a proper cart according to actions of the respective processing machines working on processing programs in the processing factory, (Shoki [0013], “the transport terminals that transport the parts, and the loading/unloading information of the parts acquired by the transport terminals are received …. Gives an instruction for loading/unloading parts”. Shoki [0030], “processing unit 31 follows the instructions of the ID reading processing unit 311 that searches for related information stored in the distribution management server unit 1 with the ID read from the ID reading device 32, and the distribution management server unit 1. Display information on the process to be moved …. Relevant process with the information from the distribution management server, and send it to the workers”. Also, see Shoki [0014-0017] & [0027]”.) 
wherein the production management device transmits the cart control signal to the cart operation display device, (Shoki [0037], “the transport terminal 3A calls a trolley 3A1 for loading/unloading parts”) the cart operation display device displays an indication, the worker, by seeing the indication, uses and operates a proper cart, and (Shoki [0018], “the transfer device is notified in real time of a carry-out request due to the completion of a process and a carry-in request to the nest process”. Shoki [0030], “display information on the process to be moved, loading and unloading parts, and compare and verify whether the target parts were correctly loaded and unloaded in the relevant process with the information from the distribution management server, send it to the worker”. Shoki [0032-0033], “the workers in each process can improve workability because the process terminal 2A for instructing the loading/unloading of parts is installed near their own process (workplace)”. Also, see Shoki [0019-[0029] & [0030])
the cart operation display device displays an indication corresponding to the worker to let the worker find the cart to be used by the worker.  (Shoki [0055-0060], “the “first arriving trolley” is the trolley that is closest to the location of the own process terminal … the distribution management server unit 1 can identify the trolley at the nearest location” …. The trolley that arrives first in the process closest to the own process terminal is searched … in stpe S712, the process terminal 2A displays the part No, the next process, and the bogi No. … in steps S714, the transport terminal 3A displays the trolley calling screen as shown in FIG. 21, and displays the process terminal ID of the calling destination. In step S716, the patrol light is turned on”. Also, see Shoki [0093]) 
Regarding Claim 20: 
(new) A cart operation system for operating a plurality of carts that carry materials, parts, and products to process in a processing factory installed with a plurality of processing machines, comprising; (Shoki [0013], “ system that supports transportation of parts manufactured by a plurality of steps between the steps”. Also, see Shoki [0001] & [0007]-[0008]) … the transport terminals that transport the parts, and loading/unloading information.)
a cart operation display device arranged on each of the carts to display a cart operation indication for a worker, and (Shoki [0024], “the process terminal unit 2 that is in each process and manages the overall distribution of this process. Transport terminal unit 3 ([0033], “transport terminals 3A (where the transport terminal unit 3 is installed) to manage the production of the factory such as order information, product/parts information, production schedule, process schedule, etc. of the factory, and a warehouse to store products, parts, materials”.)

    PNG
    media_image1.png
    474
    803
    media_image1.png
    Greyscale

a production management device for generating a cart control signal for the worker in order to use a proper cart according to actions of the respective processing machines working on processing programs in the processing factory, Appl. No. 16/607,122Attorney Docket No. P59054 (Shoki [0013], “the transport terminals that transport the parts, and the loading/unloading information of the parts acquired by the transport terminals are received …. Gives an instruction for loading/unloading parts”. Shoki [0030], “processing unit 31 follows the instructions of the ID reading processing unit 311 that searches for related information stored in the distribution management server unit 1 with the ID read from the ID reading device 32, and the distribution management server unit 1. Display information on the process to be moved …. Relevant process with the information from the distribution management server, and send it to the workers”. Also, see Shoki [0014-0017] & [0027]”.)
wherein the production management device transmits the cart control signal to the cart operation display device, (Shoki [0037], “the transport terminal 3A calls a trolley 3A1 for loading/unloading parts”) the cart operation display device displays an indication, the worker, by seeing the indication, uses and operates a proper cart, and (Shoki [0018], “the transfer device is notified in real time of a carry-out request due to the completion of a process and a carry-in request to the nest process”. Shoki [0030], “display information on the process to be moved, loading and unloading parts, and compare and verify whether the target parts were correctly loaded and unloaded in the relevant process with the information from the distribution management server, send it to the worker”. Shoki [0032-0033], “the workers in each process can improve workability because the process terminal 2A for instructing the loading/unloading of parts is installed near their own process (workplace)”. Also, see Shoki [0019-[0029] & [0030])
the cart operation display device displays an indication corresponding to a delivery time delay to let a worker find the cart to be used for the delivery time delay.  (Shoki [0022], “system can prevent stagnation and take measures against deliver delays by changing processes and schedules”. Shoki [0055-0060], “the “first arriving trolley” is the trolley that is closest to the location of the own process terminal … the distribution management server unit 1 can identify the trolley at the nearest location” …. The trolley that arrives first in the process closest to the own process terminal is searched … in stpe S712, the process terminal 2A displays the part No, the next process, and the bogi No. … in steps S714, the transport terminal 3A displays the trolley calling screen as shown in FIG. 21, and displays the process terminal ID of the calling destination. In step S716, the patrol light is turned on”. Also, see Shoki [0093])
Regarding Claim 21: 
(new) Shoki disclose the cart operation system according to claim 18, 
Shoki further teach wherein the cart operation display device has a feedback device for feeding back to the production management device an operation status of the cart on which the cart operation display device is arranged.  (Examiner Note: referring back to applicant specification with regard to feedback, in ¶[0014], “feedback device of the cart operation display device has a confirmation switch … to inform of a completion”. See Shoki [0059], “in step S716, the confirmation button is pressed to turn off the patrol light”. Shoki [0063], “in step S1007, the confirmation button is pressed to notify the distribution support server of the completion of loading”. Shoki [0096], “in step S1707, the confirmation button is pressed to notify the distribution management server 1A of the completion of unloading”.) 
Regarding Claim 22: 
(new) Shoki disclose the cart operation system according to claim 18, 
Shoki further teach wherein the feedback device of the cart operation display device has a confirmation switch arranged on the cart operation display device to inform of a completion of loading/unloading of the cart on which the cart operation display device is arranged, the confirmation switch is operated by the worker at the time of completion of loading/unloading to inform of the completion of loading/unloading from the cart operation display device to the production management device.  (See Shoki [0059], “in step S716, the confirmation button is pressed to turn off the patrol light”. Shoki [0063], “in step S1007, the confirmation button is pressed to notify the distribution support server of the completion of loading”. Shoki [0096], “in step S1707, the confirmation button is pressed to notify the distribution management server 1A of the completion of unloading”.)
Regarding Claim 23: 

(new) Shoki disclose the cart operation system according to claim 18, 
Shoki further teach wherein the production management device wirelessly transmits the cart control signal to the cart operation display device.  (Shoki [0024-0025], “transport terminal unit 3 to manage the production of the factory such as order information, product/parts information, production schedule, process schedule of the factory, and a warehouse to store products, parts, materials, etc. in the factory. It is equipped with an automatic warehouse system 5 that manages the information. These can be communicated network (communication medium such as an intranet or the internet … a wireless LAN”. Shoki [0037], writer antenna 3A7 for transmitting/receiving information related to parts”. Also, see Shoki [0033] & [0036]) 

    PNG
    media_image2.png
    457
    478
    media_image2.png
    Greyscale


Regarding Claim 27: 
(new) Shoki disclose the cart operation system according to claim 18, 
Shoki further teach wherein the cart operation display device displays a processing process at which the cart is present in the processing factory.  (Shoki [0037], “the transport terminal 3A calls a trolley 3A1 for loading/transporting parts, … and a display unit 3A5 for displaying various information such as transport/loading/unloading”. Shoki [0060], “transport terminal 3A loads the completed pasts, then, the work instruction sheet of the parts …..  In step 1002, a list of component numbers transmitted from the distribution support server is displayed. Also, see Shoki [0072-0076]”.)

Regarding Claim 28: 
(new) Shoki disclose the cart operation system according to claim 18, 
Shoki further teach wherein the cart operation display device displays an indication to indicate at which of the plurality of processing machines in the processing factory the cart is present.  (Shoki [0055], “”first arriving trolley” is the trolley that is closest to the location of the own process terminal …. server unit can identify the trolley at the nearest location because it knows which process (or between processes) the trolley is in”.) 

Regarding Claim 31: 
(new) A cart operation method for a cart operation system, which operates a plurality of carts that carry materials, parts, and products to process in a processing factory installed with a plurality of processing machines and comprises a cart operation display device arranged on each of the carts to display a cart operation indication for a worker and a production management device to generate a cart control signal for the worker in order to use a proper cart according to actions of the respective processing machines working on processing programs in the processing factory, comprises; (Shoki [0013], “ system that supports transportation of parts manufactured by a plurality of steps between the steps”. Also, see Shoki [0001] & [0007]-[0008]) … the transport terminals that transport the parts, and loading/unloading information)
a process in which the production management device forms a cart operation plan according to the processing programs for the processing machines, and (Shoki [0024], “the process terminal unit 2 that is in each process and manages the overall distribution of this process. Transport terminal unit 3 ([0033], “transport terminals 3A (where the transport terminal unit 3 is installed) to manage the production of the factory such as order information, product/parts information, production schedule, process schedule, etc. of the factory, and a warehouse to store products, parts, materials”.) 

    PNG
    media_image1.png
    474
    803
    media_image1.png
    Greyscale


a process in which the production management device transmits the cart control signal to the cart operation display device,   Appl. No. 16/607,122Attorney Docket No. P59054 (Shoki [0013], “the transport terminals that transport the parts, and the loading/unloading information of the parts acquired by the transport terminals are received …. Gives an instruction for loading/unloading parts”. Shoki [0030], “processing unit 31 follows the instructions of the ID reading processing unit 311 that searches for related information stored in the distribution management server unit 1 with the ID read from the ID reading device 32, and the distribution management server unit 1. Display information on the process to be moved …. Relevant process with the information from the distribution management server, and send it to the workers”. Also, see Shoki [0014-0017] & [0027]”.)
wherein according to the cart control signal, (Shoki [0037], “the transport terminal 3A calls a trolley 3A1 for loading/unloading parts”) the cart operation display device displays a luminous indication, the worker, by seeing the luminous indication, uses and operates a proper cart, and (Shoki [0018], “the transfer device is notified in real time of a carry-out request due to the completion of a process and a carry-in request to the nest process”. Shoki [0030], “display information on the process to be moved, loading and unloading parts, and compare and verify whether the target parts were correctly loaded and unloaded in the relevant process with the information from the distribution management server, send it to the worker”. Shoki [0032-0033], “the workers in each process can improve workability because the process terminal 2A for instructing the loading/unloading of parts is installed near their own process (workplace)”. Also, see Shoki [0019-[0029] & [0030])
the cart operation display device displays an indication corresponding to the worker to let the worker find the cart to be used by the worker.  (Shoki [0055-0060], “the “first arriving trolley” is the trolley that is closest to the location of the own process terminal … the distribution management server unit 1 can identify the trolley at the nearest location” …. The trolley that arrives first in the process closest to the own process terminal is searched … in stpe S712, the process terminal 2A displays the part No, the next process, and the bogi No. … in steps S714, the transport terminal 3A displays the trolley calling screen as shown in FIG. 21, and displays the process terminal ID of the calling destination. In step S716, the patrol light is turned on”. Also, see Shoki [0093])
Regarding Claim 33: 
(new) A cart operation method for a cart operation system, which operates a plurality of carts that carry materials, parts, and products to process in a processing factory installed with a plurality of processing machines and comprises a cart operation display device arranged on each of the carts to display a cart operation indication for a worker and a production management device to generate a cart control signal for the worker in order to use a proper cart according to actions of the respective processing machines working on processing programs in the processing factory, comprises; (Shoki [0013], “ system that supports transportation of parts manufactured by a plurality of steps between the steps”. Also, see Shoki [0001] & [0007]-[0008]) … the transport terminals that transport the parts, and loading/unloading information)
a process in which the production management device forms a cart operation plan according to the processing programs for the processing machines, and (Shoki [0024], “the process terminal unit 2 that is in each process and manages the overall distribution of this process. Transport terminal unit 3 ([0033], “transport terminals 3A (where the transport terminal unit 3 is installed) to manage the production of the factory such as order information, product/parts information, production schedule, process schedule, etc. of the factory, and a warehouse to store products, parts, materials”.) 

    PNG
    media_image1.png
    474
    803
    media_image1.png
    Greyscale

a process in which the production management device transmits the cart control signal to the cart operation display device, (Shoki [0013], “the transport terminals that transport the parts, and the loading/unloading information of the parts acquired by the transport terminals are received …. Gives an instruction for loading/unloading parts”. Shoki [0030], “processing unit 31 follows the instructions of the ID reading processing unit 311 that searches for related information stored in the distribution management server unit 1 with the ID read from the ID reading device 32, and the distribution management server unit 1. Display information on the process to be moved …. Relevant process with the information from the distribution management server, and send it to the workers”. Also, see Shoki [0014-0017] & [0027]”.)
wherein according to the cart control signal, (Shoki [0037], “the transport terminal 3A calls a trolley 3A1 for loading/unloading parts”) the cart operation display device displays a luminous indication, the worker, by seeing the luminous indication, uses and operates a proper cart, and (Shoki [0018], “the transfer device is notified in real time of a carry-out request due to the completion of a process and a carry-in request to the nest process”. Shoki [0030], “display information on the process to be moved, loading and unloading parts, and compare and verify whether the target parts were correctly loaded and unloaded in the relevant process with the information from the distribution management server, send it to the worker”. Shoki [0032-0033], “the workers in each process can improve workability because the process terminal 2A for instructing the loading/unloading of parts is installed near their own process (workplace)”. Also, see Shoki [0019-[0029] & [0030])
the cart operation display device displays an indication corresponding to a delivery time delay to let a worker find the cart to be used for the delivery time delay.  (Shoki [0022], “system can prevent stagnation and take measures against deliver delays by changing processes and schedules”. Shoki [0055-0060], “the “first arriving trolley” is the trolley that is closest to the location of the own process terminal … the distribution management server unit 1 can identify the trolley at the nearest location” …. The trolley that arrives first in the process closest to the own process terminal is searched … in stpe S712, the process terminal 2A displays the part No, the next process, and the bogi No. … in steps S714, the transport terminal 3A displays the trolley calling screen as shown in FIG. 21, and displays the process terminal ID of the calling destination. In step S716, the patrol light is turned on”. Also, see Shoki [0093])
Regarding Claim 34: 
(new) Shoki disclose the cart operation method according to claim 31, 
Shoki further teach wherein when the worker operates the cart, the worker feeds back to the production management device an operation status of the cart on which the cart operation display device is arranged.  (Examiner Note: referring back to applicant specification with regard to feedback, in ¶[0014], “feedback device of the cart operation display device has a confirmation switch … to inform of a completion”. See Shoki [0059], “in step S716, the confirmation button is pressed to turn off the patrol light”. Shoki [0063], “in step S1007, the confirmation button is pressed to notify the distribution support server of the completion of loading”. Shoki [0096], “in step S1707, the confirmation button is pressed to notify the distribution management server 1A of the completion of unloading”.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 24-26, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shoki JP 2006-221385 (hereinafter Shoki) in view of Ohishi US 2007/0288306 (hereinafter Ohishi). 
Regarding Claim 19: 
 (new) A cart operation system for operating a plurality of carts that carry materials, parts, and products to process in a processing factory installed with a plurality of processing machines, comprising; (Shoki [0013], “ system that supports transportation of parts manufactured by a plurality of steps between the steps”. Also, see Shoki [0001] & [0007]-[0008]) … the transport terminals that transport the parts, and loading/unloading information.)
a cart operation display device arranged on each of the carts to display a cart operation indication for a worker, and (Shoki [0024], “the process terminal unit 2 that is in each process and manages the overall distribution of this process. Transport terminal unit 3 ([0033], “transport terminals 3A (where the transport terminal unit 3 is installed) to manage the production of the factory such as order information, product/parts information, production schedule, process schedule, etc. of the factory, and a warehouse to store products, parts, materials”.)

    PNG
    media_image1.png
    474
    803
    media_image1.png
    Greyscale

a production management device for generating a cart control signal for the worker in order to use a proper cart according to actions of the respective processing machines working on processing programs in the processing factory, (Shoki [0013], “the transport terminals that transport the parts, and the loading/unloading information of the parts acquired by the transport terminals are received …. Gives an instruction for loading/unloading parts”. Shoki [0030], “processing unit 31 follows the instructions of the ID reading processing unit 311 that searches for related information stored in the distribution management server unit 1 with the ID read from the ID reading device 32, and the distribution management server unit 1. Display information on the process to be moved …. Relevant process with the information from the distribution management server, and send it to the workers”. Also, see Shoki [0014-0017] & [0027]”.)
wherein the production management device transmits the cart control signal to the cart operation display device, (Shoki [0037], “the transport terminal 3A calls a trolley 3A1 for loading/unloading parts”) the cart operation display device displays an indication, the worker, by seeing the indication, uses and operates a proper cart, and (Shoki [0018], “the transfer device is notified in real time of a carry-out request due to the completion of a process and a carry-in request to the nest process”. Shoki [0030], “display information on the process to be moved, loading and unloading parts, and compare and verify whether the target parts were correctly loaded and unloaded in the relevant process with the information from the distribution management server, send it to the worker”. Shoki [0032-0033], “the workers in each process can improve workability because the process terminal 2A for instructing the loading/unloading of parts is installed near their own process (workplace)”. Also, see Shoki [0019-[0029] & [0030])
the cart operation display device displays an indication [[corresponding to an emergency]] to let a worker find the cart to be used [[for the emergency]].  (Shoki [0055-0060], “the “first arriving trolley” is the trolley that is closest to the location of the own process terminal … the distribution management server unit 1 can identify the trolley at the nearest location” …. The trolley that arrives first in the process closest to the own process terminal is searched … in stpe S712, the process terminal 2A displays the part No, the next process, and the bogi No. … in steps S714, the transport terminal 3A displays the trolley calling screen as shown in FIG. 21, and displays the process terminal ID of the calling destination. In step S716, the patrol light is turned on”. Also, see Shoki [0093]) but, specifically fails to disclose the cart operation display device displays an indication corresponding to an emergency to let a worker find the cart to be used for the emergency.  
However, Ohishi teaches the following limitation: 
the cart operation display device displays an indication corresponding to an emergency to let a worker find the cart to be used for the emergency.  (Ohishi [0408], “Yellow in the case of urgent working and red in the case where the predetermined period of time has passed and working sops. … when it is necessary to display the detailed progress of working, characters, or the like, may be displayed as a form of the LED display. Ohishi [0420], “the control portion 6026 judges whether or not the content of the direction 6050 is an urgent direction (urgent direction) that must be preferentially carried out (step s6105). When the direction is the urgent direction in s61056 (step s6105, yes), the control portion 6026 outputs the urgent notice instruction to the LED lamp 6023 and turns on the yellow color (step s6106)”. Ohishi [0448], “the work management apparatus 6020B is installed on the picking carriage 6060”.)
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the physical distribution support system of Shoki to include the feature of an indication corresponding to an emergency, as taught by Ohishi, to let the worker find the cart to be used for the emergency because it will allow the system to determine if there is an emergency and outputs an emergency notice instruction to the LED lamp with the right indication (Ohishi [0420]). It would improve management accuracy of cart operation as well as productivity and to prevent in advance possible problems (Ohishi [0029], [0204], and [0303]).
Regarding Claim 24: 
(new) Shoki disclose the cart operation system according to claim 18 but, does not teach or disclose, however, Ohishi, in the same field of endeavor teaches wherein the cart operation display device emits different colors or blinks to discriminate indications from one another. (Ohishi [0408], “the LED lamp 6023 has light emitting diodes of the three primary colors RGB (Red, Green, Blue)”. Also, see [0401] & Fig. 67) 
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the physical distribution support system of Shoki to include the feature of the display device to emits different colors to discriminate indication from one another, as taught by Ohishi, to let the worker find the cart to be used and what process need to be complete because it will allow the system to display different colors based on the instruction send to the cart operation/worker (Ohishi [0408], [0420]). Also, It would improve management accuracy of cart operation as well as productivity and to prevent in advance possible problems (Ohishi [0029], [0204], and [0303]).

Regarding Claim 25: 
  (new) The cart operation system according to claim 18 but, does not teach or disclose, however, Ohishi, in the same field of endeavor teaches wherein the cart operation display device has at least two light emitting parts. (Ohishi [0408], “the LED lamp 6023 has light emitting diodes of the three primary colors RGB (Red, Green, Blue)”. Ohishi [0426], “a plurality of LED lamps is arranged on the Also, see [0401] & Fig. 67 see below)

    PNG
    media_image3.png
    314
    947
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the physical distribution support system of Shoki to include the feature of the display device to emits different colors to discriminate indication from one another, as taught by Ohishi, to let the worker find the cart to be used and what process need to be complete because it will allow the system to display different colors based on the instruction send to the cart operation/worker (Ohishi [0408], [0420]). Also, It would improve management accuracy of cart operation as well as productivity and to prevent in advance possible problems (Ohishi [0029], [0204], and [0303]).

Regarding Claim 26: 
(new) Shoki disclose the cart operation system according to claim 18 but, does not teach or disclose, however, Ohishi, in the same field of endeavor teaches wherein the two light emitting parts of the cart operation display device emit different colors or differently blink.   (Ohishi [0408], “the LED lamp 6023 has light emitting diodes of the three primary colors RGB (Red, Green, Blue)”. Ohishi [0426], “a plurality of LED lamps is arranged on the Also, see [0401] & Fig. 67 see below)

    PNG
    media_image3.png
    314
    947
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the physical distribution support system of Shoki to include the feature of the display device to emits different colors to discriminate indication from one another, as taught by Ohishi, to let the worker find the cart to be used and what process need to be complete because it will allow the system to display different colors based on the instruction send to the cart operation/worker (Ohishi [0408], [0420]). Also, It would improve management accuracy of cart operation as well as productivity and to prevent in advance possible problems (Ohishi [0029], [0204], and [0303]).

Regarding Claim 29: 
(new) A cart operation system for operating a plurality of carts that carry materials, parts, and products to process in a processing factory installed with a plurality of processing machines, comprising; (Shoki [0013], “ system that supports transportation of parts manufactured by a plurality of steps between the steps”. Also, see Shoki [0001] & [0007]-[0008]) … the transport terminals that transport the parts, and loading/unloading information.)
a cart operation display device arranged on each of the carts to display a cart operation indication for a worker, and (Shoki [0024], “the process terminal unit 2 that is in each process and manages the overall distribution of this process. Transport terminal unit 3 ([0033], “transport terminals 3A (where the transport terminal unit 3 is installed) to manage the production of the factory such as order information, product/parts information, production schedule, process schedule, etc. of the factory, and a warehouse to store products, parts, materials”.)

    PNG
    media_image1.png
    474
    803
    media_image1.png
    Greyscale

a production management device for generating a cart control signal for the worker in order to use a proper cart according to actions of the respective processing machines working on processing programs in the processing factory,   Appl. No. 16/607,122Attorney Docket No. P59054 (Shoki [0013], “the transport terminals that transport the parts, and the loading/unloading information of the parts acquired by the transport terminals are received …. Gives an instruction for loading/unloading parts”. Shoki [0030], “processing unit 31 follows the instructions of the ID reading processing unit 311 that searches for related information stored in the distribution management server unit 1 with the ID read from the ID reading device 32, and the distribution management server unit 1. Display information on the process to be moved …. Relevant process with the information from the distribution management server, and send it to the workers”. Also, see Shoki [0014-0017] & [0027]”.)
wherein the production management device transmits the cart control signal to the cart operation display device, (Shoki [0037], “the transport terminal 3A calls a trolley 3A1 for loading/unloading parts”) the cart operation display device displays an indication, the worker, by seeing the indication, uses and operates a proper cart, and (Shoki [0018], “the transfer device is notified in real time of a carry-out request due to the completion of a process and a carry-in request to the nest process”. Shoki [0030], “display information on the process to be moved, loading and unloading parts, and compare and verify whether the target parts were correctly loaded and unloaded in the relevant process with the information from the distribution management server, send it to the worker”. Shoki [0032-0033], “the workers in each process can improve workability because the process terminal 2A for instructing the loading/unloading of parts is installed near their own process (workplace)”. Also, see Shoki [0019-[0029] & [0030]) but, specifically fails to disclose the cart operation display device has at least two light emitting parts and the two light emitting parts of the cart operation display device are an upper light emitting part and a lower light emitting part.
However, Ohishi teaches the following limitation: 
the cart operation display device has at least two light emitting parts and the two light emitting parts of the cart operation display device are an upper light emitting part and a lower light emitting part.   (Ohishi [0408], “the LED lamp 6023 has light emitting diodes of the three primary colors RGB (Red, Green, Blue)”. Ohishi [0426], “a plurality of LED lamps is arranged on the work management apparatus 6020A and includes a first LED lamp 6023a, a second LED lamp 6023b and a third LED lamp 6023c”. Also, see [0401] & Fig. 67 shows an upper light emitting part and a lower light emitting part)
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the physical distribution support system of Shoki to include the feature of the display device to emits different colors to discriminate indication from one another by including at least two light emitting parts, as taught by Ohishi, to let the worker find the cart to be used and what process need to be complete because it will allow the system to display different colors based on the instruction send to the cart operation/worker (Ohishi [0408], [0420]). Also, It would Ohishi [0029], [0204], and [0303]).
Regarding Claim 32: 
 (new) A cart operation method for a cart operation system, which operates a plurality of carts that carry materials, parts, and products to process in a processing factory installed with a plurality of processing machines and comprises a cart operation display device arranged on each of the carts to display a cart operation indication for a worker and a production management device to generate a cart control signal for the worker in order to use a proper cart according to actions of the respective processing machines working on processing programs in the processing factory, comprises; (Shoki [0013], “ system that supports transportation of parts manufactured by a plurality of steps between the steps”. Also, see Shoki [0001] & [0007]-[0008]) … the transport terminals that transport the parts, and loading/unloading information) 
a process in which the production management device forms a cart operation plan according to the processing programs for the processing machines, and (Shoki [0024], “the process terminal unit 2 that is in each process and manages the overall distribution of this process. Transport terminal unit 3 ([0033], “transport terminals 3A (where the transport terminal unit 3 is installed) to manage the production of the factory such as order information, product/parts information, production schedule, process schedule, etc. of the factory, and a warehouse to store products, parts, materials”.) 

    PNG
    media_image1.png
    474
    803
    media_image1.png
    Greyscale


a process in which the production management device transmits the cart control signal to the cart operation display device, (Shoki [0013], “the transport terminals that transport the parts, and the loading/unloading information of the parts acquired by the transport terminals are received …. Gives an instruction for loading/unloading parts”. Shoki [0030], “processing unit 31 follows the instructions of the ID reading processing unit 311 that searches for related information stored in the distribution management server unit 1 with the ID read from the ID reading device 32, and the distribution management server unit 1. Display information on the process to be moved …. Relevant process with the information from the distribution management server, and send it to the workers”. Also, see Shoki [0014-0017] & [0027]”.)
wherein according to the cart control signal, (Shoki [0037], “the transport terminal 3A calls a trolley 3A1 for loading/unloading parts”) the cart operation display device displays a luminous indication, the worker, by seeing the luminous indication, uses and operates a proper cart, and (Shoki [0018], “the transfer device is notified in real time of a carry-out request due to the completion of a process and a carry-in request to the nest process”. Shoki [0030], “display information on the process to be moved, loading and unloading parts, and compare and verify whether the target parts were correctly loaded and unloaded in the relevant process with the information from the distribution management server, send it to the worker”. Shoki [0032-0033], “the workers in each process can improve workability because the process terminal 2A for instructing the loading/unloading of parts is installed near their own process (workplace)”. Also, see Shoki [0019-[0029] & [0030])
the cart operation display device displays an indication [[corresponding to an emergency]] to let a worker find the cart to be used [[for the emergency]].     (Shoki [0055-0060], “the “first arriving trolley” is the trolley that is closest to the location of the own process terminal … the distribution management server unit 1 can identify the trolley at the nearest location” …. The trolley that arrives first in the process closest to the own process terminal is searched … in stpe S712, the process terminal 2A displays the part No, the next process, and the bogi No. … in steps S714, the transport terminal 3A displays the trolley calling screen as shown in FIG. 21, and displays the process terminal ID of the calling destination. In step S716, the patrol light is turned on”. Also, see Shoki [0093]) but, specifically fails to disclose the cart operation display device displays an indication corresponding to an emergency to let a worker find the cart to be used for the emergency.  
However, Ohishi teaches the following limitation: 
the cart operation display device displays an indication corresponding to an emergency to let a worker find the cart to be used for the emergency.  (Ohishi [0408], “Yellow in the case of urgent working and red in the case where the predetermined period of time has passed and working sops. … when it is necessary to display the detailed progress of working, characters, or the like, may be displayed as a form of the LED display. Ohishi [0420], “the control portion 6026 judges whether or not the content of the direction 6050 is an urgent direction (urgent direction) that must be preferentially carried out (step s6105). When the direction is the urgent direction in s61056 (step s6105, yes), the control portion 6026 outputs the urgent notice instruction to the LED lamp 6023 and turns on the yellow color (step s6106)”. Ohishi [0448], “the work management apparatus 6020B is installed on the picking carriage 6060”.)
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the physical distribution support system of Shoki to include the feature of an indication corresponding to an emergency, as taught Ohishi, to let the worker find the cart to be used for the emergency because it will allow the system to determine if there is an emergency and outputs an emergency notice instruction to the LED lamp with the right indication (Ohishi [0420]). It would improve management accuracy of cart operation as well as productivity and to prevent in advance possible problems (Ohishi [0029], [0204], and [0303]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shoki JP 2006-221385 (hereinafter Shoki) in view of Ohishi US 2007/0288306 (hereinafter Ohishi). Further, in view of Mou US 2005/0151660 (hereinafter Mou). 
Regarding Claim 30: 
(new) Shoki disclose the cart operation system according to claim 29, wherein the [[upper light]] emitting part of the cart operation display device displays [[a blinking]] indication corresponding to the worker to let the worker to find the cart to be used by the worker and [[the lower light]] emitting part displays a process color representing a processing process at which the cart is present.  (Shoki [0013], “the transport terminals that transport the parts, and the loading/unloading information of the parts acquired by the transport terminals are received …. Gives an instruction for loading/unloading parts”. Shoki [0030], “processing unit 31 follows the instructions of the ID reading processing unit 311 that searches for related information stored in the distribution management server unit 1 with the ID read from the ID reading device 32, and the distribution management server unit 1. Display information on the process to be moved …. Relevant process with the information from the distribution management server, and send it to the workers”. Also, see Shoki [0014-0017] & [0027]”.) but, specifically fails to disclose wherein the upper light emitting part of the cart operation display device displays a blinking indication corresponding to the worker to let the worker to find the cart to be used by the worker and the lower light emitting part displays a process color representing a processing process at which the cart is present. (emphasis added)
	However, Ohishi teaches the following limitation: 
wherein the upper light emitting part of the cart operation display device displays [[a blinking]] indication corresponding to the worker to let the worker to find the cart to be used by the worker and the lower light emitting part displays a process color representing a processing process at which the cart is present. (Ohishi [0408], “the LED lamp 6023 has light emitting diodes of the three primary colors RGB (Red, Green, Blue)”. Ohishi [0426], “a plurality of LED lamps is arranged on the Also, see [0401] & Fig. 67 shows an upper light emitting part and a lower light emitting part. ) 
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the physical distribution support system of Shoki to include the feature of an indication corresponding to an emergency, as taught by Ohishi, to let the worker find the cart to be used for the emergency because it will Ohishi [0420]). It would improve management accuracy of cart operation as well as productivity and to prevent in advance possible problems (Ohishi [0029], [0204], and [0303]).

Shoki in view of Ohishi teaches the claim limitations but specifically fails to disclose a blinking indication
However, Mou teaches the following limitation: 
wherein the upper light emitting part of the cart operation display device displays a blinking indication corresponding to the worker to let the worker to find the cart to be used by the worker and the lower light emitting part displays a process color representing a processing process at which the cart is present. (Mou Fig. 2 [0035] the at least one indicator light 102 of Fig. 1 may include multiple indicator lights 111, 112, and 113 (see below fig.) … the number of lights could be any number, and each light or combination of lights may indicate a different function or parameter based on color, brightness, on/off status, flashing or illumination pattern, or any combination of the above”. Also, see [0018] fig. 18) 


    PNG
    media_image4.png
    633
    402
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the physical distribution support system of Shoki to include the feature of upper and lower emitting parts and a blinking indication, as taught by Mou, to let the worker to find the cart and to know what process (loading/unloading) need to be complete by displaying a blinking indication and/or different colors to the LED lamp with the right indication (Mou [0035]). It would improve management accuracy of cart operation as well as productivity and to prevent in advance possible problems.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Shoki JP 2006-221385 (hereinafter Shoki) in view of Ryosuke JP H11-165243 (hereinafter Ryosuke). 
Regarding Claim 35: 
(new) Shoki disclose the cart operation method according to claim 31 but, does not teach or disclose, however, Ryosuke, in the same field of endeavor teaches wherein the cart operation method further comprises a process of determining whether or not there is an emergency processing Appl. No. 16/607,122Attorney Docket No. P59054 interrupt, and if it is determined that there is the emergency processing interrupt, a process of forming a cart operation plan for the emergency processing interrupt and updating an original cart operation plan by replacing it with the formed cart operation plan. (Ryosuke Abstract, “re-planning arises, create a plan that can respond to an emergency order and minimize the difference between the contents of the original plan and the contents of the re-plan”. Ryosuke [0014], “when an emergency order ot the like occurs, a search is made for an already-planned order that has sufficient time for delivery of the specifications in the same manner as the emergency order, and the emergency order is replaced with the already-planned order. If the above search cannot be performed, re-plan the urgent order and the existing plan together …. When there is no urgent order, production is performed including orders with a sufficient delivery date, so that the production amount can be secured”.) 

It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the physical distribution support system of Shoki to include the feature of determining whether or not there is an emergency processing interrupt, as taught by Ryosuke, because it would allow the system to automatically determine if there is an emergency processing and updating the cart operation plan by changing/replacing the plan (Ryosuke [0014]). It would improve management accuracy of cart operation as well as productivity and to prevent in advance possible problems (Ryosuke [0014]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeJong, Chad D., and Scott P. Wu. "Simulating the transport and scheduling of priority lots in semiconductor factories." Proceedings of the Winter Simulation Conference. Vol. 2. IEEE, 2002.
Kim, Kwahng. "Material Resource Planning (MRP): Will You Need MRP without the Customer?" Open Journal of Social Sciences 2.04 (2014): 256.
Li, Bo, et al. "Factory throughput improvements through intelligent integrated delivery in semiconductor fabrication facilities." IEEE transactions on semiconductor manufacturing
Khodl et al. US 2015/0073589: autonomous mobile picking. 
Khatravath et al. US 2018/0137452: methods and systems for facilitating transportation of articles in warehouse using video analytics. 
Danijel et al. US 2018/0115876: indoor positioning system based motion sensing augmented with beacons. 
Ramon et al. US 2018/0089474: container holding fixtures. 
Richard, IV US 2014/0255038: visible light communication via solid state lighting devices. 
Ohtsuka et al. US 2003/0093176: transportation system. 
Bonomi et al. US 2017/0277173: Fog computing, facilitated flexible factory. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623